Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/731850 
    
        
            
                                
            
        
    

Parent Data16731850, filed 12/31/2019 is a continuation of 15705108, filed 09/14/2017 ,now U.S. Patent #10565222 15705108 Claims Priority from Provisional Application 62395352, filed 09/15/2016

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/565,222. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications dealing with combining columns based on recommendation of the column relationship, determining the types of join functions which applied to the column pairs based on the recommendation of combining columns and display the one more types of join functions that can be applied to each .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonathan et al. (Pub. No. US 2016/0055205 al).

As to claim 1, Jonathan discloses a method comprising, at a computer system: 
generating first profile metadata for each column of a first plurality of columns in a first dataset stored a first data source (creating a profile for each column) (paragraph 0116);
generating second profile metadata for each column of a second plurality of columns in a second dataset stored a second data source (creating a profile for each column) (paragraph 0116);
identifying, based on the first profile metadata and second profile metadata, a plurality of column pairs between the first dataset and the second dataset, wherein columns in each of the plurality of column pairs have a relationship (for each pair of a plurality of pairs of a first table and a second table from the plurality of database tables) (paragraph 0116);

Johnathon does not explicitly discloses generating a first graphical interface to display each of the one or more types of join functions, wherein each of the one or more types of join functions are displayed showing a diagram of the type of join function for joining the first dataset with the second dataset by columns in a different column pair of the plurality of column pairs.
However, Johnathon discloses the statistical results 112 are input to a recommendation engine 114 which provides as its output, one or more recommended joins 116, which can be provided to application 118. Each recommended join is a pair of fields, one field from each data set. The recommendation can output a list of such recommended joins. The list of joins can be sorted or unsorted. The recommendation engine 114 or applicant...) (paragraph 0034). This suggested the claim language of generating a first graphical interface to display each of the one or more types of join functions, wherein each of the one or more types of join functions are displayed showing a diagram of the type of join function for joining the first dataset with the second dataset by columns in a different column pair of the plurality of column pairs; receiving input corresponding to selection of a first type of join function of the one or more types of join functions; and generating a second graphical interface to display a third dataset based on joining, according to the first type of join function, the first dataset at a first column within a first column pair with the second dataset at a second column in the first column pair.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to include generating a first graphical interface to display each of the one or more types of join functions, wherein each of the one or more types of join functions are displayed showing a diagram of the type of join function for joining the first dataset with the second dataset by columns in a different column pair of the plurality of column pairs; receiving 

As to claim 2, Johnathon discloses the method of claim 1, wherein each of the one or more types of join functions are displayed showing a diagram of a type of join function for join the first dataset with the second dataset by columns different column pair of the plurality of column pairs, and wherein the diagram of a type of join function displayed for the type of join function is displayed with a visual appearance where the columns in the first column pairs are joined between the first dataset and the second dataset (paragraph 0034).

As to claim 3, Johnathan discloses the method of claim 1 excepting for receiving input corresponding to selection of a first type of join function of the one or more types of join functions; and generating a second graphical interface to display a third dataset based on joining, according to the first type of join function, the first dataset at a first column within a first column pair with the second dataset at a second column in the first column pair, wherein the third dataset is displayed with a visual appearance that indicates the columns in the first column pair where the first dataset and the second dataset are joined to form the third dataset.
However, Johnathon discloses the statistical results 112 are input to a recommendation engine 114 which provides as its output, one or more recommended joins 116, which can be provided to application 118. Each recommended join is a pair of fields, one field from each data set. The recommendation can output a list of such recommended joins. The list of joins can be sorted or unsorted. The recommendation engine 114 or applicant...) (paragraph 0034). This suggested the claim language of receiving input corresponding to selection of a first type of join function of the one or more types of join functions; and generating a second graphical interface to display a third dataset based on joining, according to the first type of join function, 

As to claim 4, Johnathan discloses the method of claim 1, further comprising: generating the third dataset based on joining, according to the first type of join function, the first dataset at the first column within the first column pair with the second dataset at a second column in the first column pair (paragraph 0034).

As to claim 5, Johnathan discloses the method of claim 1, wherein the input is a first input, and wherein the method further comprises: receiving second input corresponding to selection of a second type of join function of the one or more types of join functions; and updating the second graphical interface to display a fourth third dataset based on joining, according to the second type of join function, the first dataset at a first column within a second column pair with the second dataset at a second column in the second column pair (paragraph 0040).



As to claim 7, Johnathan he method of claim 1, wherein the first graphical interface presents each of the identified column pairs with one of the one or more types of join function (paragraph 0034).

Claim 8 is rejected under the same reason as to claim 1, Johnathan discloses a system: comprising: one or more processors (processor) (paragraph 0105); and a memory (memory) (paragraph 0105) accessible to the one or more processors, the memory comprising instruction (computer program) (paragraph 0105) that, when execute by the one or more processors (processor) (paragraph 0105).

Claim 9 is rejected under the same reason as to claim 2.

Claim 10 is rejected under the same reason as to claim 3.

Claim 11 is rejected under the same reason as to claim 4.

Claim 12 is rejected under the same reason as to claim 5.

Claim 13 is rejected under the same reason as to claim 6.

Claim 14 is rejected under the same reason as to claim 1, Johnathan discloses non-transitory computer readable medium (memory) (paragraph 0105) storing one or more 

Claim 15 is rejected under the same reason as to claim 2.

Claim 16 is rejected under the same reason as to claim 3.

Claim 17 is rejected under the same reason as to claim 4.

Claim 18 is rejected under the same reason as to claim 5.

Claim 19 is rejected under the same reason as to claim 6.

Claim 20 is rejected under the same reason as to claim 7.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154